Name: Council Decision 2012/634/CFSP of 15Ã October 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: criminal law;  international security;  international affairs;  Asia and Oceania;  international trade;  air and space transport
 Date Published: 2012-10-16

 16.10.2012 EN Official Journal of the European Union L 282/50 COUNCIL DECISION 2012/634/CFSP of 15 October 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP (1). (2) In view of the gravity of the situation in Syria, additional restrictive measures should be imposed. (3) The purchase, import or transport of arms from Syria, as well as the provision of related financing or financial assistance, should be prohibited. (4) In addition, flights operated by Syrian Arab Airlines should not be allowed access to the airports of Member States, without prejudice to the obligations of Member States under international law, in particular relevant international civil aviation agreements. (5) It should be specified that the prohibition against making funds or economic resources available to Syrian Arab Airlines does not apply to acts or transactions carried out for the sole purpose of evacuating citizens of the Union and their family members from Syria. (6) Moreover, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex I to Decision 2011/782/CFSP. In particular, all Syrian Government Ministers should be designated in view of their collective responsibility for the violent repression against the civilian population in Syria. (7) The restrictive measures should be maintained against former ministers of the Syrian Government since they may still be considered to be associated with the regime and its violent repression against the civilian population. The entries for those persons should therefore be amended. (8) Furthermore, two persons and one entity should be removed from the list of persons and entities subject to the restrictive measures. (9) Further action by the Union is needed in order to implement certain measures in this Decision. (10) Decision 2011/782/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/782/CFSP is hereby amended as follows: (1) the following Article is inserted: Article 2a 1. The purchase, import or transport of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, from Syria or originating in Syria, shall be prohibited. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, and brokering services related to insurance and reinsurance, for any purchase, import or transport of the items referred to in paragraph 1, from Syria or originating in Syria.; (2) Article 17a is replaced by the following: Article 17a 1. Member States, in accordance with their national legislation and consistent with international law, in particular relevant international civil aviation agreements, shall take the necessary measures to prevent access to the airports under their jurisdiction of all exclusively cargo flights operated by Syrian carriers and all flights operated by Syrian Arab Airlines. 2. Paragraph 1 shall not apply to the access to airports under the jurisdiction of Member States of flights operated by Syrian Arab Airlines, necessary for the sole purpose of evacuating citizens of the Union and their family members from Syria.; (3) in Article 19, the following paragraph is inserted: 11. Paragraphs 1 and 2 shall not apply to acts or transactions carried out, with regard to Syrian Arab Airlines, for the sole purpose of evacuating citizens of the Union and their family members from Syria.. Article 2 Annex I to Decision 2011/782/CFSP shall be amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56. ANNEX I. The persons and entities listed below shall be added to the list of persons and entities set out in Annex I to Decision 2011/782/CFSP. A. Persons Name Identifying information Reasons Date of listing 1. Dr. Qadri Jameel Vice Prime Minister for Economic Affairs, Minister of Domestic Trade and Consumers Protection. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 2. Waleed Al Moallem Vice Prime Minister, Minister of Foreign Affairs and Expatriates. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 3. Major general Fahd Jassem Al Freij Minister of Defence and military commander. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 4. Dr. Mohammad Abdul Sattar Al Sayed Minister of Religious Endowments. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 5. Eng. Hala Mohammad Al Nasser Minister of Tourism. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 6. Eng. Bassam Hanna Minister of Water Resources. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 7. Eng. Subhi Ahmad Al Abdallah Minister of Agriculture and Agrarian Reform. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 8. Dr. Mohammad Yahiya Moalla Minister of Higher Education. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 9. Dr. Hazwan Al Wez Minister of Education. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 10. Dr. Mohamad Zafer Mohabak Minister of Economy and Foreign Trade. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 11. Dr. Mahmud Ibraheem Saiid Minister of Transport. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 12. Dr. Safwan Al Assaf Minister of Housing and Urban Development. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 13. Eng. Yasser Al Sibaii Minister of Public Works. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 14. Eng Saiid Mathi Hneidi Minister of Oil and Mineral Resources. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 15. Dr. Lubana Mushaweh Minister of Culture. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 16. Dr. Jassem Mohammad Zakaria Minister of Labour and Social Affairs. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 17. Omran Ahed Al Zubi Minister of Information. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 18. Dr. Adnan Abdo Al Sikhny Minister of Industry. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 19. Najm Hamad Al Ahmad Minister of Justice. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 20. Dr. Abdul Salam Al Nayef Minister of Health. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 21. Dr. Ali Heidar State Minister for National Reconciliation Affairs. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 22. Dr. Nazeera Farah Sarkees State Minister for Environmental Affairs. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 23. Mohammad Turki Al Sayed State Minister. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 24. Najm-eddin Khreit State Minister. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 25. Abdullah Khaleel Hussein State Minister. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 26. Jamal Shaban Shaheen State Minister. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 16.10.2012 27. Suleiman Maarouf (a.k.a. Sulayman Mahmud Maruf, Sleiman Maarouf, Mahmoud Soleiman Maarouf) Passport: in possession of a UK passport Businessman close to President Al-Assads family. Owns shares in the listed TV station Dounya TV. Close to Muhammad Nasif Khayrbik, who has been designated. Supports the Syrian regime. 16.10.2012 28. Raza Othman Wife of Rami Makhlouf She has close personal and financial relations with Rami Makhlouf, cousin of president Bashar Al-Assad and principal financer of the regime, who has been designated. As such, associated with the Syrian regime, and benefiting from it. 16.10.2012 B. Entities Name Identifying information Reasons Date of listing 1. Megatrade Address: Aleppo Street P.O. Box 5966 Damascus, Syria Fax: 963114471081 Acts as a proxy for the Scientific Military research Institute (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 2. Expert Partners Address: Rukn Addin Saladin Street, Building 5 PO Box: 7006 Damascus, Syria Acts as a proxy for the Scientific Military research Institute (SSRC), which is listed. Involved in trade in dual use goods prohibited by EU sanctions for the Syrian government. 16.10.2012 II. The entries for the persons and entities set out in Annex I to Decision 2011/782/CFSP listed below shall be replaced by the entries below: Name Identifying information Reasons Date of listing 1. Dr Wael Nader Al Halqi Born 1964 in the Daraa Province Prime Minister and former Minister of Health. As Prime Minister, shares responsibility for the regimes violent repression against the civilian population. 27.2.2012 2. Muhammad Ibrahim Al-Shaar (a.k.a. Mohammad Ibrahim Al-Chaar) Born 1956 in Aleppo Minister of the Interior. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 1.12.2011 3. Dr Mohammad Al-Jleilati Born 1945 in Damascus Minister of Finance. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 1.12.2011 4. Imad Mohammad Deeb Khamis (a.k.a.: Imad Mohammad Dib Khamees) Born 1 August 1961 near Damascus Minister of Electricity. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 23.3.2012 5. Omar Ibrahim Ghalawanji Born 1954 in Tartus Vice Prime Minister for Services Affairs, Minister of Local Administration. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 23.3.2012 6. Joseph Suwaid (a.k.a. Joseph Jergi Sweid) Born 1958 in Damascus Minister of State. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 23.3.2012 7. Eng Hussein Mahmoud Farzat (a.k.a.: Hussein Mahmud Farzat) Born 1957 in Hama Minister of State. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 23.3.2012 8. Mansour Fadlallah Azzam (a.k.a.: Mansur Fadl Allah Azzam) Born 1960 in the Sweida Province Minister for Presidency Affairs. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 27.2.2012 9. Dr Emad Abdul-Ghani Sabouni (a.k.a.: Imad Abdul Ghani Al Sabuni) Born 1964 in Damascus Minister of Telecommunications and Technology. As Government Minister, shares responsibility for the regimes violent repression against the civilian population. 27.2.2012 10. General Ali Habib Mahmoud Born 1939 in Tartous Former Minister of Defence. Associated with the Syrian regime and the Syrian military, and its violent repression against the civilian population. 1.8.2011 11. Tayseer Qala Awwad Born 1943 in Damascus Former Minister of Justice. Associated with the Syrian regime and its violent repression against the civilian population. 23.9.2011 12. Dr Adnan Hassan Mahmoud Born 1966 in Tartous Former Minister of Information. Associated with the Syrian regime and its violent repression against the civilian population. 23.9.2011 13. Dr Mohammad Nidal Al-Shaar Born 1956 in Aleppo Former Minister of Economy and Trade. Associated with the Syrian regime and its violent repression against the civilian population. 1.12.2011 14. Sufian Allaw Born 1944 in al-Bukamal, Deir Ezzor Former Minister of Oil and Mineral Resources. Associated with the regime and its violent repression against the civilian population. 27.2.2012 15. Dr Adnan Slakho Born 1955 in Damascus Former Minister of Industry. Associated with the regime and its violent repression against the civilian population. 27.2.2012 16. Dr Saleh Al-Rashed Born 1964 in Aleppo Province Former Minister of Education. Associated with the regime and its violent repression against the civilian population. 27.2.2012 17. Dr Fayssal Abbas Born 1955 in Hama Province Former Minister of Transport. Associated with the regime and its violent repression against the civilian population. 27.2.2012 18. Ghiath Jeraatli Born 1950 in Salamiya Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 19. Yousef Suleiman Al-Ahmad Born 1956 in Hasaka Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 20. Hassan al-Sari Born 1953 in Hama Former Minister of State. Associated with the regime and its violent repression against the civilian population. 23.3.2012 III. The persons and entity listed below shall be removed from the list of persons and entities set out in Annex I to Decision 2011/782/CFSP. 1. Salim Altoun 2. Youssef Klizli 3. Altoun Group